 

PORTLAND GENERAL ELECTRIC COMPANY



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003

TABLE OF CONTENTS

Page



ARTICLE I PURPOSE *

1.1 Purpose *

1.2 Effective Date *

ARTICLE II DEFINITIONS *

2.1 Actuarially Equivalent *

2.2 Administrative Committee *

2.3 Basic Plan *

2.4 Basic Plan Offset *

2.5 Board *

2.6 Cause *

2.7 Change in Control *

2.8 Company *

2.9 Compensation Committee *

2.10 Credited Service *

2.11 Dependent *

2.12 Direct Subsidiary *

2.13 Disability *

2.14 Earnings *

2.15 Employment *

2.16 Final Average Earnings *

2.17 Final Earnings *

2.18 Indirect Subsidiary *

2.19 Other Retirement Income *

2.20 Participant *

2.21 Participating Employer *

2.22 Plan *

2.23 Retirement *

2.24 Senior Officer *

2.25 Spouse *

ARTICLE III ELIGIBILITY *

3.1 Eligibility *

3.2 Retirement *

3.3 Forfeitures *

ARTICLE IV AMOUNT, FORM AND PAYMENT OF SUPPLEMENTAL BENEFIT *

4.1 Normal Retirement Benefit *

4.2 Early Retirement Benefit *

4.3 Separation from Service Benefit *

4.4 Postponed Retirement Benefit *

4.5 Retention of Accrued Benefit *

4.6 Reduction of Benefits *

4.7 Unreduced Benefit Date *

4.8 Commencement of Benefits *

4.9 Form of Benefit *

ARTICLE V PRE-RETIREMENT SURVIVOR BENEFITS *

5.1 Survivor Benefit *

5.2 Benefit Payment *

5.3 Dependent Benefit *

5.4 Cessation of Benefit Upon Remarriage *

ARTICLE VI DISABILITY BENEFITS *

6.1 Disability Retirement *

6.2 Disability Benefit *

6.3 Form and Commencement of Benefits *

6.4 Survivor and Dependent Benefits *

6.5 Evidence of Continued Disability *

ARTICLE VII ADMINISTRATION *

7.1 Administrative Committee; Duties *

7.2 Agents *

7.3 Binding Effect of Decisions *

7.4 Indemnity of Administrative Committee; Compensation Committee *

7.5 Availability of Plan Documents *

7.6 Cost of Plan Administration *

ARTICLE VIII CLAIMS PROCEDURE *

8.1 Claim *

8.2 Denial of Claim *

8.3 Review of Claim *

8.4 Final Decision *

ARTICLE IX TERMINATION OR AMENDMENT *

9.1 Amendment *

9.2 Termination *

ARTICLE X MISCELLANEOUS *

10.1 Unfunded Plan *

10.2 Liability *

10.3 Trust Fund *

10.4 Nonassignability *

10.5 Payment to Guardian *

10.6 Not a Contract of Employment *

10.7 Protective Provision *

10.8 Terms *

10.9 Governing Law *

10.10 Validity *

10.11 Notice *

10.12 Successors *



 

PORTLAND GENERAL ELECTRIC COMPANY



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

 



PURPOSE



Purpose



The principal objectives of this Supplemental Executive Retirement Plan are to
provide key executives with competitive retirement benefits, protect against
reductions in retirement benefits due to tax law limitations on qualified plans
and to facilitate early retirement. The Plan is designed to provide a benefit
which, when added to other retirement income of the executive, will meet this
objective.



Effective Date



Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Supplemental
Executive Retirement Plan ("PGH SERP"). The Company's liabilities under the PGH
SERP consisted solely of liabilities attributable to benefits accrued during the
time that participants in the PGH SERP were employed by and reported on the
payroll of the Company or World Trade Center Northwest Corporation ("PGE
Liabilities"). The Plan is hereby established by the Company effective March 12,
2003, as a successor plan with respect to all of the PGE Liabilities; on March
12, 2003, all of the PGE Liabilities as of the close of business on March 11,
2003, were transferred to the Plan, so that the Company had no remaining
liability for the payment of any benefits under the PGH SERP, and all of the PGE
Liabilities became the obligation of the Company under the Plan. Further,
neither the Plan nor the Company assumes or has any liability for the payment of
any benefits owed by any other participating employers in the PGH SERP, whether
by reason of the Plan's establishment, its sponsorship by the Company, the
transfer of the PGE Liabilities to the Plan, or otherwise.



 

 

 

 

 

 



DEFINITIONS



Actuarially Equivalent



"Actuarially Equivalent" shall mean the equivalence in value between two or more
forms and/or times of payment based upon a determination by an actuary chosen by
the Administrative Committee using sound actuarial assumptions at the time of
such determination and applied on a uniform and consistent basis for all
Participants.



Administrative Committee



"Administrative Committee" shall mean the persons designated by the Board to
administer the Plan.



Basic Plan



"Basic Plan" shall mean the Participating Employers' Pension Plan or Plans, as
may be amended from time to time, and any successor defined benefit retirement
income plan or plans maintained by the Participating Employers which qualify
under Section 401(a) of the Internal Revenue Code.



Basic Plan Offset



"Basic Plan Offset" shall mean the amount of benefit that would be paid from the
Basic Plan to a Participant, assuming eligible compensation used to calculate
such benefit includes amounts deferred under any Participating Employer
sponsored non-qualified deferred compensation plan, in the form of a straight
life annuity from the Early, Normal, Disability or Postponed Retirement Date,
regardless of the amount actually paid or the actual method of payment under the
Basic Plan.



Board



"Board" shall mean the Board of Directors of Portland General Electric Company.



Cause



"Cause" shall mean:



The final conviction (or, without limitation, confession, plea bargain, plea of
nolo contendere or similar disposition in a court of law) of a Participant of a
felony connected with or related to or which affects the performance of
Participant's obligations as an employee of a Participating Employer;



Perpetration of fraud against or affecting a Participating Employer; or



Misfeasance or malfeasance in connection with a Participant's employment with a
Participating Employer.



Change in Control



A "Change in Control" shall mean:



Any "person," as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under an employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities; or



During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGE's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period or whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.



Company



"Company" shall mean Portland General Electric Company, an Oregon corporation.



Compensation Committee



"Compensation Committee" shall mean the Compensation Committee of the Board.



Credited Service



"Credited Service" shall mean a Participant's Years of Credited Service or
Benefit Service as defined in the Basic Plan. A Participant may, at the option
of the Compensation Committee, be credited with additional Years of Credited
Service. Such additional Years of Service may be for calculation of the benefit
under Section 4.1 or Section 4.2 or calculation of the unreduced Benefit Date
under Section 4.7 and may be in different amounts for each purpose. "Credited
Service" shall also include all periods credited as such under the PGH SERP
through March 11, 2003.



Dependent



"Dependent" shall mean an unmarried child of the Participant until the age of
nineteen (19) (age twenty-six (26) if a full time student). An unmarried child
may also qualify as a Dependent by reason of mental retardation or physical
handicap for as long as the condition exists, if such child qualifies as a
dependent under regulations set forth by the Internal Revenue Service by reason
of such mental retardation or physical handicap.



Direct Subsidiary



"Direct Subsidiary" shall mean any corporation of which a Participating Employer
owns at least eighty percent (80%) of the total combined voting power of all
classes of its stock entitled to vote.



Disability



"Disability" shall mean the inability of a Participant to perform with
reasonable continuity the material duties of any gainful occupation for which
the Participant is reasonably fitted by education, training and experience.



Earnings



"Earnings" shall mean total annual base salary, before any reductions pursuant
to voluntary deferrals by the employee under Participating Employer-sponsored
plans; plus any cash annual incentive compensation awards; plus any cash
long-term incentive awards earned prior to January 1, 1987, but excluding any
other long-term incentive awards. For purposes of determining Earnings for any
particular year, Earnings for the year shall consist of base salary, cash annual
incentive compensation awards, and cash long-term incentive awards earned prior
to January 1, 1987, earned during that year. "Earnings" shall also include all
amounts credited as such under the PGH SERP through March 11, 2003.



Employment



"Employment" shall mean the period or periods during which an individual is an
employee of one or more Participating Employers. "Employment" shall also include
all periods credited as such under the PGH SERP through March 11, 2003.



Final Average Earnings



"Final Average Earnings" shall mean a Participant's highest average of any three
consecutive years' Earnings during the final ten (10) years of Employment. If
the Participant has fewer than three (3) years of Employment, then his Final
Average Earnings shall be determined based on the average of the actual
Employment period.



Final Earnings



"Final Earnings" shall mean the Participant's Earnings for the year ending on
the date a Change in Control under Section 2.7 occurs.



Indirect Subsidiary



"Indirect Subsidiary" shall mean any corporation of which a Participating
Employer directly and constructively owns at least eighty percent (80%) of the
total combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Employer, stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholders' share of voting power of all
classes of its stock entitled to vote.



Other Retirement Income



"Other Retirement Income" shall mean retirement income payable to a Participant
as set forth below:



For other than Disability Retirement

: Any periodic income continuance, severance payments or other defined benefit
retirement payments from a Participating Employer.





For Disability Retirement

: Income from the Portland General Electric Company Long-Term Disability Plan or
any other long-term disability plan sponsored by a Participating Employer.





Participant



"Participant" shall mean an employee of a Participating Employer who was also a
Senior Officer as defined in Section 2.25 and was designated in writing as a
Participant by the "Senior Administrative Officer" under the PGH SERP prior to
June 25, 1997.



 

 

Participating Employer



"Participating Employer" shall mean Company or any affiliated or subsidiary
company designated by the Board as a Participating Employer under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Employer shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Employer. A Participating Employer may revoke its acceptance of
designation as a Participating Employer at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Participants and their Beneficiaries of the Participating Employer.



PGH SERP



"PGH SERP" shall mean the Portland General Holdings, Inc. Supplemental Executive
Retirement Plan.



2.23 Plan



"Plan" shall mean the Portland General Electric Company Supplemental Executive
Retirement Plan, as may be amended from time to time.



Retirement



"Retirement" and "Retire" shall mean the termination of a Participant's
Employment with Portland General Electric Company and any and all Direct or
Indirect Subsidiaries or affiliates of Portland General Electric Company on one
of the Retirement dates specified in Section 3.2.



Senior Officer



"Senior Officer" shall mean the Chief Executive Officer, the President, Division
Presidents, all Senior Vice Presidents, all Vice Presidents, the Treasurer and
the Controller of the Participating Employer, all as elected or appointed by the
board of directors of the Participating Employer.



Spouse



"Spouse" shall mean an individual who is a spouse as defined under the Basic
Plan.



 

 

 

 



ELIGIBILITY



Eligibility



Eligibility to participate shall be limited to those employees who have attained
the position of Senior Officer and were designated in writing as a Participant
by the "Senior Administrative Officer" under the PGH SERP prior to June 25,
1997, or those employees who have previously been selected as Participants.



Retirement



Each Participant is eligible to Retire and receive a benefit under this Plan
beginning on one of the following dates:



Normal Retirement Date

, which is the first day of the month following the month in which the
Participant reaches age sixty-five (65);





Early Retirement Date

, which is the first day of any month following the month in which the
Participant reaches age fifty-five (55) and has completed five (5) years of
Employment with Portland General Electric Company and any Direct and Indirect
Subsidiaries or affiliates of Portland General Electric Company;





Postponed Retirement Date

, which is the first day of the month following the Participant's Normal
Retirement Date in which the Participant terminates Employment with Portland
General Electric Company and any and all Direct and Indirect Subsidiaries or
affiliates of Portland General Electric Company; or





Disability Retirement Date

, which is the first day of the month following six (6) months of Disability as
certified by the Administrative Committee.





Forfeitures



A Participant who is receiving, or may be entitled to receive, a benefit shall
forfeit any right to receive benefits if one of the following occurs:



The Participant is discharged for Cause, as determined by the Compensation
Committee;



The Participant performs services for an organization where there is a conflict
of interest which is adverse to the Company's interest, as determined by the
Compensation Committee; or



The Participant voluntarily terminates employment without providing for
transition in disregard of the Company's best interests, as determined by the
Compensation Committee.





AMOUNT, FORM AND PAYMENT OF SUPPLEMENTAL BENEFIT



Normal Retirement Benefit



The annual benefit payable at a Normal Retirement Date under the Plan shall
equal:



Three percent (3%) of Final Average Earnings for each of the first fifteen (15)
years of Credited Service, plus one and one half percent (1.5%) of Final Average
Earnings for each of the next ten (10) years of Credited Service, plus, for
service accrued prior to March 1, 1988, three-quarters of one percent (0.75%)
for each year of Credited Service in excess of twenty-five (25) (Annual
Supplemental Benefit);



less any Basic Plan Offset;



less any Other Retirement Income.



Early Retirement Benefit



The annual benefit payable at an Early retirement Date shall equal the Annual
Supplemental Benefit based on Credited Service to the Early Retirement Date,
reduced in accordance with Section 4.6 as appropriate;



less any Basic Plan Offset;



less any Other Retirement Income.



An additional benefit ("Temporary Social Security Supplement") shall be payable
to a Participant who commences benefits on an Early Retirement Date which is
prior to the earliest date the Participant is eligible for retirement benefits
under the Social Security Act. Such Temporary Social Security Supplement shall
not be payable during any period when the Participant is eligible to collect
Social Security disability benefits. Such Temporary Social Security Supplement
shall equal the Social Security benefit payable at such earliest date based on
calculation procedures in the Basic Plan. Such amount shall be payable until the
earlier of:



the earliest date the Participant is eligible for Social Security retirement
benefits; or



the Participant's date of death.



Separation from Service Benefit



The annual benefit payable at a date of separation from service other than as a
result of Retirement or Disability shall equal:



Annual Supplemental Benefit based on Credited Service and Final Average Earnings
as of the Participant's date of separation from service, reduced in accordance
with Section 4.6 as appropriate;



less any Basic Plan Offsets;



less any Other Retirement Income.



The benefit shall commence on the first day of the month following such date
that would have constituted an Early Retirement Date had the Participant
remained employed.



Postponed Retirement Benefit



The annual benefit payable at a Postponed Retirement Date shall be equal to the
benefit determined in accordance with Section 4.1 based on Credited Service and
Final Average Earnings as of the Participant's Postponed Retirement Date.



Retention of Accrued Benefit



In the event a Participant is transferred to an employer who is not a
Participating Employer, the benefit payable at Retirement Date shall be
calculated based on Credit Service and Final Average Earnings with all
Participating Employers and as of the last date of Employment with a
Participating Employer. In the event a Participant is transferred to a position
other than that of Senior Officer, the benefit payable at Retirement Date shall
be calculated based on Credited Service and Final Average Earnings as a Senior
Officer as of the last day such Senior Officer status was held with all
Participating Employers.



0

Reduction of Benefits



In the event that a benefit calculated under Sections 4.2 or 4.3 is to commence
prior to the Unreduced Benefit Date such benefit shall be reduced by
seven-twelfths of one percent (7/12%) for each month by which the date of
benefit commencement precedes the Unreduced Benefit Date.



Unreduced Benefit Date



"Unreduced Benefit Date" shall mean the earlier of:



The first of the month following the date the Participant attains age sixty-two
(62), or



The earliest date when the sum of the Participant's age and Credited Service
would total eighty-five (85) years.



Commencement of Benefits



Benefits payable in accordance with Sections 4.1, 4.2 and 4.4 shall commence on
the first day of the month following the Participant's Retirement and shall
continue to be paid on the first day of each succeeding month until the first
day of the month following the later of the death of the Participant or the
death of the Participant's Spouse.



Form of Benefit



The benefits under this Plan shall be payable as follows:



If the Participant is unmarried when benefits begin, a straight life annuity; or



If the Participant is married when benefits begin, an annuity in the same amount
as 4.9-1 for the life of the Participant and an annuity of fifty percent (50%)
of that mount continuing to the Participant's Spouse for the life of
Participant's Spouse, if the Participant predeceases the Spouse.



4.10 Nonduplication of Benefits



No benefits shall be earned under this Plan with respect to Credited Service and
Earnings taken into account in determining benefits under the PGH SERP. The PGE
Liabilities shall be payable under this Plan, but no benefits shall be earned
under this Plan which duplicate benefits earned under the PGH SERP.





PRE-RETIREMENT SURVIVOR BENEFITS



Survivor Benefit



If a Participant should die before actual Retirement, the Spouse will receive a
benefit equal to:



Fifty percent (50%) of the amount of the Participant's Annual Supplemental
Benefit determined in accordance with Section 4.1, based on the Final Average
Earnings at death but assuming Credited Service continued to accrue until Normal
Retirement Date;



Less any benefits to such Spouse actually payable from the Basic Plan.



Benefit Payment



Spouse benefits will be payable monthly, and will commence on the first day of
the month following the month in which the Participant dies. The last payment
will be on the first day of the month in which the Spouse dies, or such other
date pursuant to the provisions of Section 5.4. Payments may commence to
eligible Dependents pursuant to Section 5.3.



Dependent Benefit



If no eligible Spouse survives the Participant, or if the surviving Spouse who
was eligible for payment under this Section dies with eligible Dependents
remaining, the benefit determined in Section 5.1 above shall be payable to any
eligible Dependents in equal shares. Such monthly benefit shall be paid each
Dependent until such person fails to qualify as a Dependent.



Cessation of Benefit Upon Remarriage



In the event a Spouse receiving benefits under this Plan remarries, such Spouse
will stop receiving, as of the date of remarriage, any further monthly benefits
from this Plan (including future benefits to any Dependents). However, in lieu
of any further monthly benefits from this Plan, a Spouse will receive six (6)
months of benefits in a lump sum within forty-five (45) days after the
Administrative Committee is notified of such remarriage.



 

 

 

 



DISABILITY BENEFITS

Disability Retirement



In the event a Participant suffers a Disability after completing two (2) years
of Employment, the Participant shall be entitled to Retire on a Disability
Retirement Date.



Disability Benefit



The annual Disability benefit shall be equal to the benefit determined in
accordance with Section 4.1, based on projected years of Credit Service to
Normal Retirement and based on Final Average Earnings determined as of the last
day of Employment with Participating Employer before commencement of Disability.



Form and Commencement of Benefits



Disability benefits will be payable monthly and will commence on the
Participant's Disability Retirement Date. The last Disability payment will be as
of the first day of the month during which a disabled Participant either
recovers, dies or retires under the Basic Plan. In the case of a disabled
Participant, recovery will be determined by the Administrative Committee. If the
Participant retires under the Basic Plan, retirement benefits shall be payable
pursuant to Sections 4.1, 4.2 or 4.4 of this Plan based on years of Credited
Service at Retirement date and Final Average Earnings assuming no change in
Earnings at his Disability Retirement Date.



Survivor and Dependent Benefits



In the event a disabled Participant dies, the Participant's Spouse and
Dependents shall be eligible for Pre-Retirement Survivor Benefits as set out in
ARTICLE V.



Evidence of Continued Disability



The Administrative Committee may require, no more frequently than once per
calendar year, that a disabled Participant submit medical evidence of continued
Disability satisfactory to the Administrative Committee. The Disability benefit
may be discontinued based on a consideration of such evidence or lack thereof.



 

 

 



ADMINISTRATION



Administrative Committee; Duties



This Plan shall be administered by the Administrative Committee appointed by the
Board. Members of the Administrative Committee may be Participants under the
Plan. The Administrative Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
The Administrative Committee shall report to the Compensation Committee on an
annual basis regarding Plan activity and at such other times as may be requested
by the Compensation Committee.



Agents



In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to such agents, including employees of any
Participating Employer, such administrative duties as he sees fit, and may from
time to time consult with counsel who may be counsel to any Participating
employer.



Binding Effect of Decisions



The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.



Indemnity of Administrative Committee; Compensation Committee



Each Participating Employer shall indemnify and hold harmless the Administrative
Committee, the Compensation Committee, and their individual members against any
and all claims, loss, damage, expense or liability arising from any action or
failure to act with respect to this Plan, except in the case of gross negligence
or willful misconduct.



Availability of Plan Documents



Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by any Participant a copy of the
rules and regulations used in administering the Plan.



Cost of Plan Administration



The Company shall bear all expenses of administration of this Plan. However, a
ratable portion of the expense shall be charged back to each Participating
Employer.





CLAIMS PROCEDURE



Claim



Any person claiming a benefit, requesting an interpretation or ruling under the
Plan or requesting information under the Plan shall present the request in
writing to the Administrative Committee or his delegatee who shall respond in
writing as soon as practicable.



Denial of Claim



If the claim or request is denied, the written notice of denial shall state:



The reasons for denial, with specific reference to the Plan provisions on which
the denial is based.



A description of any additional material or information required and an
explanation of why it is necessary.



An explanation of the Plan's claim review procedure.



Review of Claim



Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Administrative Committee. The claim or request shall be reviewed by the
Administrative Committee, who may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.



Final Decision



The decision by the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and relevant plan provisions. All decisions on review
shall be final and bind all parties concerned.





TERMINATION OR AMENDMENT



Amendment



The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance of the Plan,
provided, however, that no such amendment shall affect the benefit rights of
Participants or Beneficiaries in the Plan. The Compensation Committee may amend
the Plan at any time, provided, however, that no amendment shall be effective to
decrease or restrict the rights of Participants and Beneficiaries to the benefit
accrued at the time of the amendment.



Termination



The board of directors of each Participating Employer may at any time, in its
sole discretion, terminate or suspend the Plan in whole or in part for that
Participating Employer. However, no such termination or suspension shall
adversely affect the benefits of Participants which have accrued prior to such
action, the benefits of any Participant who has previously retired, the benefits
of any Beneficiary of a Participant who has previously died, or already accrued
Plan liabilities between Participating employers.



 



MISCELLANEOUS



Unfunded Plan



This Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (ERISA), and
therefore to be exempt from the provisions of Parts 2, 3, and 4 of Title I of
ERISA. Accordingly, the Board may terminate the Plan, subject to Section 9.2 of
this Plan, or remove certain employees as Participants if it is determined by
the United States Department of Labor or a court of competent jurisdiction that
the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (as currently in effect or hereafter amended) which is not
so exempt.



Liability



Liability for Benefits. Except as otherwise provided in this section, liability
for the payment of a Participant's benefit pursuant to this Plan shall be borne
solely by the Participating Employer that employs the Participant and reports
the Participant as being on its payroll during the accrual or increase of the
Plan benefit, and no liability for the payment of any Plan benefit shall be
incurred by reason of Plan sponsorship or participation except for the Plan
benefits of a Participating Employer's own employees. Provided, however, that
each Participating Employer, by accepting the Board's designation as a
Participating Employer under the Plan and formally adopting the Plan, agrees to
assume secondary liability for the payment of any benefit accrued or increased
while a Participant is employed and on the payroll of a Participating Employer
that is a Direct Subsidiary or Indirect Subsidiary of the Participating Employer
at the time such benefit is accrued or increased. Such liability shall survive
any revocation of designation as a Participating Employer with respect to any
liabilities as accrued at the time of such revocation. Nothing in this section
shall be interpreted as prohibiting any Participating Employer or any other
person from expressly agreeing to assumption of liability for a Plan
Participant's payment of any benefits under the Plan.



Unsecured General Creditor

. Participants and their Beneficiaries, heirs, successors, and assigns shall
have no secured legal or equitable rights, interest or claims in any property or
assets of Participating Employer, nor shall they be Beneficiaries of, or have
any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by
Participating Employer. Except as provided in Section 10.3, such policies,
annuity contracts or other assets of Participating Employer shall not be held
under any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of Participating Employer under this Plan. Any and
all of Participating Employer's assets and policies shall be, and remain, the
general, unpledged, unrestricted assets of Participating Employer. Participating
Employer's obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future.





Trust Fund



At its discretion, each Participating Employer, jointly or severally, may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of
Participating Employer's creditors. To the extent any benefits provided under
the Plan are actually paid from any such trust, Participating Employer shall
have no further obligation with respect thereto, but to the extent not so paid,
such benefits shall remain the obligation of, and shall be paid by a
Participating Employer.



 

Nonassignability



Neither a Participant nor any other person shall have any right to sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, hypothecate or
convey in advance of actual receipt the amounts, if any payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be nonassignable and nontransferable. No part of the amount payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgements, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.



Payment to Guardian



If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Administrative
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Administrative Committee may direct payment of such Plan
benefit to the guardian, legal representative or person having the care and
custody of such minor or incompetent person. The Administrative Committee may
require proof of incompetency, minority, incapacity or guardianship as it may
deem appropriate prior to distribution of the Plan benefit. Such distribution
shall completely discharge the Administrative Committee, the Participating
Employer and the Company from all liability with respect to such benefit.



Not a Contract of Employment



The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Participating Employer and the Participant, and
the Participant (or the Participant's Beneficiary) shall have no rights against
Participating Employer except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of Participating Employer or to interfere with the
right of Participating Employer to discipline or discharge a Participant at any
time.



Protective Provision



A Participant shall cooperate with Participating Employer by furnishing any and
all information requested by Participating Employer, in order to facilitate the
payment of benefits hereunder, and by taking such physical examinations as
Participating Employer may deem necessary and taking such other action as may be
requested by Participating Employer.



 

 

Terms



In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the feminine gender, and the singular
shall include the plural.



Governing Law



The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.



Validity



If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.



Notice



Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Administrative Committee or the
Secretary of the Participating Employer. Notice mailed to the Participant shall
be at such address as is given in the records of the Participating Employer.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.



Successors



The provisions of this Plan shall bind and inure to the benefit of Participating
Employer and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of Participating Employer, and successors of any such
corporation or other business entity.



 

 

 

 

 

 

 

IN WITNESS WHEREOF, and pursuant to the resolution of the board, the Company has
caused this instrument to be executed by its officers thereunto duly authorized
this 19 day of

March

, 2003.





PORTLAND GENERAL ELECTRIC COMPANY



By: /s/ Arleen N. Barnett

Arleen N. Barnett

Its: Vice President